Citation Nr: 0304128	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  96-51 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
right elbow shell fragment wound, Muscle Group VII, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to August 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In April 2002, the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The development 
has been completed, and the Board provided notice of the 
development as required by 38 C.F.R. § 20.903 (2002). 


FINDINGS OF FACT

1.  Residuals of right elbow shell fragment wound, Muscle 
Group VII, are not manifested by more than moderate muscle 
disability.  

2.  The veteran's PTSD is productive of a demonstrable 
inability to obtain or retain employment.

3.  The veteran's claim of entitlement to a total rating 
based on individual unemployability was filed after the claim 
for an increased evaluation for PTSD.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fragment wound of the right elbow, muscle 
Group VII,  have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1-4.7, 4.20, 4.21, 4.55, 4.56, 4.73, Diagnostic Code 5307 
(1996) (2002).

2.  The schedular criteria for a 100 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326, 4.1-
4.7, 4.21, 4.130, Diagnostic Code 9411 (2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

3.  The veteran's claim of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities is moot.  38 U.S.C.A. §§ 5110(a), 7104 (West 
2002); 38 C.F.R. §§ 4.16(a), 20.101 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, the Board notified the 
claimant by letters dated in August 2002 and January 2003 
that VA would obtain all relevant evidence in the custody of 
VA.  He was also advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  In January 2003, he responded 
that he had no further evidence or argument to present.  The 
duty to notify the appellant of the necessary evidence and of 
his responsibility for obtaining or presenting that evidence 
has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.   In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The claimant has provided authorizations, and his private 
medical records were obtained.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  The claimant was notified of the need for a VA 
examination, and one was accorded him.  The veteran was asked 
to advise VA if there were any other information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified in the statement of the case 
and supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, 
VA's duty to assist and notify the appellant have been 
fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

Service medical records reveal that in March 1969, the 
veteran sustained, in pertinent part, fragment wounds to the 
right forearm.  X-ray studies showed no fractures.  
Initially, his wounds were debrided under a local anesthesia 
and he returned to his unit and confined to quarters for a 
week.  Five days later, four of the fragment wounds in his 
right arm and hand were sutured.  After the sutures were 
removed, the veteran complained of pain and an inability to 
move his right thumb in early April 1969.  An undated 
narrative summary notes he had diminished sensation to 
pinprick over the right thumb with early contractures present 
on the palmar side of the thenar eminence.  The examiner 
opined that most of the right thumb limitation of motion was 
due to early contractures, muscle damage and scarring rather 
than severe nerve trauma.  A February 1970 orthopedic 
consultation report shows, that despite the veteran's 
continued complaints, orthopedic and neurologic examination 
of his hand were normal.  X-ray studies of the forearm, wrist 
and hand were also normal. 

During his September 1977 VA compensation examination, the 
veteran gave a history of sustaining shrapnel wounds to the 
anterior aspect of his right forearm which exited out the 
interior aspect of the forearm, and another piece of shrapnel 
entered the palmar aspect of the right hand and exited the 
posterior aspect.  He complained of right thumb numbness.  
Pertinent examination revealed small scars on the right 
forearm from shrapnel wounds with no functional effects.  X-
ray studies of the right arm and forearm showed no lesion.  
There was no relevant diagnosis.

An October 1977 rating decision granted service connection, 
in pertinent part, for shell fragment wound scars of the 
right forearm, and awarded a noncompensable rating.  An April 
1981 rating decision recharacterized the veteran's right arm 
scars as residuals of shell fragment wound with injury to 
muscle group VII, and awarded a 10 percent rating.  Service 
connection for PTSD was initially awarded in a September 1991 
rating decision, at a noncompensable rating.  April 1992 and 
April 1994 rating decisions granted increased evaluations of 
10 and 30 percent respectively for PTSD.

VA and private treatment records indicate the veteran 
received treatment for fractures to both forearms after an 
April 1991 motor vehicular accident (MVA).  The right arm 
specifically suffered a comminuted fracture of the distal 
radius and ulna, with tendon laceration, a transverse right 
humerus fracture, and an intercondylar right humerus 
fracture.  In April 1993, the veteran was awarded Social 
Security Administration disability benefits as a result of 
his severe chronic PTSD and a history of MVA with fracture of 
both arms.

In April 1996, the veteran requested that his ratings for his 
service-connected disabilities be increased.  During the 
course of his appeal, a November 1997 rating decision 
increased the rating for his PTSD to 50 percent.  In August 
1998, the veteran filed a claim for TDIU.  He has perfected 
his appeal of the listed issues.

An April 1996 VA discharge summary shows the veteran had a 
history of alcohol and substance abuse in addition to PTSD.  
He reported memories of being shot in Vietnam and flashbacks 
of the war.  He complained of difficulty sleeping, 
nightmares, a high level of nervousness and frequent crying 
spells.  He also complained of decreased appetite and social 
isolation.  Examination revealed the veteran to be well 
dressed and groomed.  He reported his mood as "bad."  There 
were no current suicidal ideation or delusions, although he 
reported visual hallucinations in the past.  His thought 
process appeared unfragmented, his speech was normal in rate 
and tone and his recent and remote memory was intact.  He was 
oriented in four spheres, and his judgment was intact with 
good insight.  He was admitted and successfully completed the 
PTSD program, and improved his symptoms.  The report 
indicates that he was not employable, and notes Axis I 
diagnoses of recurrent major depression, ethanol and 
polysubstance abuse in remission, and PTSD.  His Global 
Assessment of Functioning (GAF) score was 55 at the time of 
discharge.  His highest GAF in the prior year was assessed as 
55.

In July 1997, the veteran was admitted to the VA outpatient 
PTSD program.  He complained of worsening symptoms, primarily 
increased nervousness and explosiveness.  He also reported 
feeling depressed and guilty.  He gave a history of having 
had two panic attacks in the past year and flashbacks two to 
three times a week.  He had frequent auditory and visual 
hallucinations, as well as recurrent nightmares when not 
taking his medication.  There was no evidence of delusions or 
suicidal ideations.  His thought processes were described as 
good and his speech was fluent, logical, goal-directed and 
without redundancy.  He showed no unusual motor activity.  
Physical examination revealed diminished extension of the 
right elbow.  A GAF score of 70 was assigned.

An August 1997 VA vocational rehabilitation screening 
evaluation, noted that the veteran had a high school diploma 
and had completed a course in TV and radio repair in 1975.  
He had previously worked as a laborer, stock clerk and 
material handler.  He had been fired several times because of 
his problems coping with stress and last worked in 1991, when 
he quit after a MVA.  His physical problems, resulting from 
the 1991 accident, caused some impairment in his ability to 
engage in competitive work.  His psychiatric disabilities, 
primarily PTSD, impaired his concentration, recent memory and 
ability to carry out instructions.  His thinking was 
sluggish, slow and fragmented.  Based on a review of his 
medical records, and the evaluation, the examiner concluded 
that the veteran's severe psychiatric problems prevented him 
from being able to meet the demands of work on a sustained 
basis in a competitive work environment.  Therefore he was 
not a feasible candidate for vocational rehabilitation due to 
the severity of his PTSD and the poor prognosis for recovery.

An October 1997 VA psychiatric examination report noted that 
the examination was conducted without the benefit of the 
veteran's claims files.  It notes that the appellant 
complained of frequent intrusive thoughts and recollections 
about Vietnam, as well as frequent flashbacks.  He reported 
weekly panic and anxiety attacks.  He also complained of 
social isolation, feelings of rage and poor impulse control.  
During the examination, the veteran maintained good eye 
contact.  He was neat and clean.  His facial expression was 
sad, his mood depressed and affect flat.  His judgment and 
abstract thinking were impaired and he had difficulty 
establishing and maintaining effective work and social 
relationships.  He denied any recent suicidal ideation, but 
admitted recent homicidal ideation.  He denied any auditory 
and visual hallucinations.  He was fully oriented.  The 
diagnosis was chronic severe PTSD, with a GAF of 50.  The 
examiner opined that the veteran had severe social and 
occupational impairment as a result of his PTSD.

During a November 1998 VA general medical examination, the 
veteran gave a history of having residual shrapnel fragments 
removed from both arms two to three years prior to the 
examination.  He also reported injuries to his right humerus 
and left forearm in the 1991 MVA.  He had not worked since 
1990 and the examiner opined that he was "probably 
unemployable" due to his emotional and physical dysfunction.  
Examination revealed the veteran to be right hand dominant.  
The right elbow flexed to 100 degrees and extended to 85 
degrees without pain.  The examiner observed that the veteran 
appeared edgy and restless, but that there were no overt 
psychotic indications.  The diagnoses included PTSD, scarring 
from shrapnel wounds to both forearms, and post traumatic and 
postoperative dysfunction of the right elbow.

A November 1998 VA psychiatric examination report noted the 
veteran's complaints of difficulty sleeping, irritability, 
guilt and a distrust of others, as well as his chronic 
frustration around crowds.  He also complained of 
hypervigilence and an exaggerated startle response.  
Examination showed the veteran to be oriented in four 
spheres.  He denied any suicidal or homicidal ideation, as 
well as auditory and visual hallucinations.  His insight and 
judgment were assessed as fair and his memory was intact.  
The diagnoses were PTSD and a history of crack use.  The GAF 
was 55.

VA treatment records, dating from September 1997 to October 
2002, show ongoing treatment for diagnosed PTSD, with 
complaints of insomnia, anxiety, social isolation, 
nightmares, flashbacks and guilt feelings.  March 1999 
treatment records show exacerbation of his symptoms after the 
death of his common-law wife.  They had separated 9 months 
before her death.

During his February 2002 Travel Board hearing before the 
undersigned, the veteran testified that he had constant pain 
in his right elbow and that medication for his pain was 
ineffective.  He experienced swelling in the whole right arm 
and numbness every month.  He was unable to button his shirt 
or raise his arm above his head because of his right elbow 
disability.  With regard to his PTSD, the veteran testified 
that he had no social life and avoided crowds.  He did not go 
to social events with his fiancée.  She did all the grocery 
shopping and the driving, because he was unable to drive 
because of his "nerves."  The veteran slept three to four 
hours every night and experienced nightmares three times a 
week and panic attacks three times a month.  He had been in 
VA's six-week PTSD program on three occasions and felt that 
it helped him to cope with his symptoms.  The veteran 
received ongoing VA treatment for his PTSD, approximately 
every three months.

An August 2002 VA orthopedic examination report notes the 
veteran's history of shrapnel injuries to his right arm and a 
subsequent MVA in 1992.  He reported difficulty using his 
right arm since the accident.  Examination revealed an 
entrance scar in the right upper forearm with no apparent 
associated muscle injury.  There was also an entrance/exit 
scar in the thenar area of his right hand with no apparent 
muscle injury.  Flexion of the right wrist and rotation of 
the right forearm were normal.  Right hand grasp was normal.  
There was no apparent bone injury from the shrapnel wound.  
There was an extensive scar on his right biceps with marked 
decrease in right bicep strength.  The diagnosis was shrapnel 
wound to the right upper forearm and right thenar area.  The 
examiner opined that there was clearly no residual from the 
shrapnel wound with X-ray evidence of post-service surgical 
fixation of the right proximal ulna with plate and nails.  
The examiner opined that the veteran's industrial impairment 
was due to his mental disorder and to his MVA injury 
residuals.

A September 2002 VA psychiatric examination report shows that 
the veteran's claims file was reviewed.  He complained of 
nightmares, feelings of detachment and survival guilt.  He 
reported an exaggerated startle response and hypervigilance.  
He had flashbacks of his Vietnam experience and panic 
attacks.  He had few friends and reported being easily upset.  
Examination revealed the veteran was cooperative but he used 
poor eye contact.  He described his mood as "all right."  
His affect was constricted and his thought process was 
coherent.  There was no evidence of suicidal or homicidal 
ideation.  There was no overt psychosis.  His insight and 
judgment were found to be adequate.  The diagnosis was PTSD 
with a GAF of 47.  The examiner opined that the veteran had 
severe social and industrial impairment and that his PTSD 
symptoms would negatively impact on his employment.  He 
specifically opined that the veteran had the potential to be 
quite explosive in social and occupational settings.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Residuals of Right Elbow Shell Fragment Wound

Residuals of shell fragment wounds to the various muscle 
groups are rated generally under the provisions of 38 C.F.R. 
§ 4.73.  During the pendency of the veteran's claims, changes 
were made by regulatory amendment to the schedular criteria 
for evaluating muscle injury disorders as set forth in 38 
C.F.R. §§ 4.40- 4.73, effective July 3, 1997.  Where the law 
or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

The regulatory changes did not, however, result in any 
material change to the respective rating criteria for the 
veteran's affected muscle group, which both before and after 
the regulatory changes are evaluated under Diagnostic Code 
5307.  38 C.F.R. § 4.73.

Diagnostic Code 5307 refers to Muscle Group VII, the muscles 
that affect flexion of the wrist and fingers.  A 10 percent 
rating under this code is indicative of moderate disability, 
with a 30 percent rating warranted for moderately severe 
disability of the major forearm and hand.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  Functional loss must be considered for any 
musculoskeletal disability.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56.

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be service 
department records or other evidence of in-service treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id.

A moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  Id.

For rating purposes, the skeletal muscles of the body are 
divided into muscle groups in specified anatomical regions.  
38 C.F.R. § 4.55(b).  Muscle injury ratings will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).  The combined evaluation of 
muscle groups acting upon a single unankylosed joint must 
generally be lower than the evaluation for unfavorable 
ankylosis of that joint.  38 C.F.R. § 4.55(d).  

Subjectively, the veteran complains of constant right arm 
pain, weakness, as well as swelling, numbness and limitation 
of motion.  Objectively, the evidence reveals no evidence of 
any muscle weakness or atrophy, impaired muscle tone, 
swelling, or pain on movement attributed to his shell 
fragment wound.  X-ray evidence revealed no bony 
abnormalities associated with his shell fragment wound.  
Thus, the Board finds that the preponderance of the evidence 
is against finding that the wound residuals more closely 
resemble the criteria of a moderately severe disability 
required for a 30 percent evaluation.  38 C.F.R. § 4.7.  
Therefore, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for residuals of a right elbow shell fragment wound.  
38 C.F.R. § 4.73, Code 5307.  

PTSD

The veteran's PTSD is evaluated as 50 percent disabling under 
Diagnostic Code (Code) 9411.  During the pendency of his 
appeal, VA promulgated new regulations amending the rating 
criteria for mental disorders, effective November 7, 1996.  
See 61 Fed. Reg. 52,695 (1996).  As noted above, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas.  The Board notes that the RO has 
provided the veteran with the old and revised versions of the 
regulations regarding psychiatric disability.

Under the regulations applicable prior to November 7, 1996, a 
50 percent evaluation was warranted for symptomatology that 
resulted in considerable social and industrial impairment.  A 
70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted (1) when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; (2) where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the amended regulations, a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsess ional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

The regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).

Reviewing the record and resolving reasonable doubt in the 
veteran's favor, the Board finds that the evidence supports a 
100 percent rating for PTSD under the prior regulations.  In 
reaching this conclusion, the Board notes that the April 1996 
VA discharge summary concluded that the veteran was 
unemployable, and an August 1997 screening evaluation for VA 
vocational rehabilitation, while noting the veteran may have 
some impairment as a result of his MVA, concluded that his 
psychiatric disabilities, primarily PTSD, prevented him from 
gaining or sustaining employment.  All subsequent VA 
examinations, when addressing the issue, assess PTSD as 
chronic and severe and productive of severe social and 
occupational impairment.  Indeed, in 2002, the examiner 
opined that PTSD negatively affected employment, and that 
there was evidence that the appellant would be quite 
explosive in an occupational setting.  Finally, it must be 
noted that the Social Security Administration has granted 
benefits due in part to PTSD.  As such, the Board finds that 
a 100 percent rating is in order under the doctrine of 
reasonable doubt.

TDIU
The Board's jurisdiction extends to "[a]ll questions of law 
and fact necessary to a decision by the [Secretary] under a 
law that affects the provision of benefits by the Secretary . 
. . ."  38 C.F.R. § 20.101(a) (2002).  In this respect, 
however, the veteran submitted his claim for an increased 
evaluation for PTSD in April 1996.  He did not file a claim 
for individual unemployability until August 1998.  As such, 
any effective date for a total schedular rating will predate 
any possible award pursuant to the provisions of 38 C.F.R. 
§ 4.16(a).  Therefore, the issue of a total rating based on 
individual unemployability is moot, and the Board may not 
exercise jurisdiction over the issue.  Green v. West, 11 Vet. 
App. 472, 476 (1998).




ORDER

An increased evaluation for residuals of a right elbow shell 
fragment wound, Muscle Group VII, is denied.

A 100 percent schedular rating for PTSD is granted subject to 
law and regulations governing the payment of monetary 
benefits.

The claim of entitlement to TDIU is moot, and is dismissed 
for lack of jurisdiction.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

